IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-40972
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DONNIE LAVETT JOHNSON,

                                          Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:97-CR-8-1
                        - - - - - - - - - -
                           April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Donnie Lavett Johnson appeals his sentence, contending that

the district court erred by increasing his offense level pursuant

to U.S.S.G. § 2D1.1(b)(1) for possession of a dangerous weapon in

connection with a drug-trafficking offense.    Johnson contends

that the Government did not establish a sufficient nexus between

the weapon and the drugs to warrant the increase.

     Because Johnson failed to raise this issue in the district

court, we review for plain error only.    See United States v.

McDowell, 109 F.3d 214, 216 (5th Cir. 1997).    The Government

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-40972
                                 -2-

established a sufficient temporal and spatial relationship among

the weapon, the drug-trafficking activity, and Johnson.    The

weapon was found in the same general location where the drugs

were found.    See United States v. Eastland, 989 F.2d 760, 770

(5th Cir. 1993); see United States v. Caicedo, 103 F.3d 410, 412

(5th Cir. 1997).    The district court did not err, plainly or

otherwise.    Johnson’s sentence is AFFIRMED.

     AFFIRMED.